  Case 20-30706          Doc 99    Filed 03/22/21 Entered 03/22/21 16:28:24                  Desc Main
                                     Document     Page 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

 IN RE:                                                )    Bankruptcy Case No. 20-30706
                                                       )    Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                          )
                                                       )
                                  Debtor.              )

    MOTION OF TRUSTEE TO DETERMINE AMOUNTS OWED PURSUANT TO ORDER
      GRANTING TRUSTEE’S MOTION TO SELL ENTERED SEPTEMBER 3, 2020

        The Trustee, John W. Taylor, respectfully moves the Court pursuant to 11 U.S.C. § 105, 363 and

Rules 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to enter an

order determining amounts owed under the Court’s order entered September 3, 2020, authorizing the

Trustee to sell inventory, trademarks and certain personal property. In support of this Motion, the

Trustee states as follows:

                                   JURISDICTION AND NOTICE

        1.      John W. Taylor is the duly appointed and acting Chapter 7 Trustee in the above

referenced bankruptcy case of Perfect Fit Industries, LLC that was filed on July 24, 2020.

        2.      The Trustee brings the Motion pursuant to Sections 105 and 363 of the Bankruptcy Code

and Bankruptcy Rules 6004 and 9014.

        3.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334(b). The Motion

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (M), (N) and (O).

        4.      The Bankruptcy Estate owned inventory, trademarks and certain personal property

(“Personal Property”).

        5.      The Debtor scheduled inventory with a cost basis of $8,752,069.08 consisting of

consumer warming and non-warming products including blankets, bedding and sofa covers. The Debtor

scheduled the estimated liquidation value to be $800,000.00.

        6.      The vast majority of the inventory was in the possession of Regal West Corporation
  Case 20-30706         Doc 99      Filed 03/22/21 Entered 03/22/21 16:28:24               Desc Main
                                      Document     Page 2 of 6


(“Regal West”) located in its fulfillment center/warehouse located in Anaheim, California. Regal West

has asserted a warehouseman’s lien under California law

          7.     On August 12, 2020, having received an offer on the inventory, the Trustee requested

from Regal West a current payoff of its warehousemen’s lien with a per diem going forward.

          8.    In response, on August 13, 2020, the Trustee received an AR statement showing invoices

due totaling $739,296.86 and the statement, “Please see current AR statement on Aug 31 additional

$86,226.51 will be charged for storage.”

          9.    Unbeknownst to the Trustee the August 31, 2020, charge of $86,226.51 was for storages

charges through and including September 30, 2020.

          10.   The Trustee filed his motion to sell inventory, trademarks and certain personal property

and requested a hearing on shortened notice for September 1, 2020, in part to avoid the accrual of storage

charges on the Personal Property.

          11.   On August 21, 2020, the Court granted the Trustee’s motion for hearing on shortened

notice.

          12.   During the hearing on September 1, 2020, the Parties to the contested matter reached an

agreement in principle and requested a continuance to reduce the agreement to a written order. The

hearing was continued to the morning of September 3, 2020, in case the Parties were unable to agree on

the language of the order.

          13.   The Parties worked as expeditiously as possible, but had not completed the written order

by the morning of September 3, 2020, so the Court continued the hearing to the afternoon of September

3, 2020 to allow the Parties more time to complete the written order.

          14.   The Parties were able to finalize the written order on the afternoon of September 3, 2020,

after which it was submitted to the Court and entered the same day (“Order”).

          15.   Pursuant to the Order, the Trustee sold Part One of the Personal Property for the sum of

$515,000.00 to Royal Heritage Home, LLC (“Royal Heritage”) and he sold Part Two of the Personal
  Case 20-30706         Doc 99     Filed 03/22/21 Entered 03/22/21 16:28:24                Desc Main
                                     Document     Page 3 of 6


Property for the sum of $496,937.00 to R&M Group, LLC (“R&M Group”).

        16.     The sale closed on September 5, 2020, and the Trustee notified all Parties of the closing

the same day.

        17.     Pursuant to the decretal paragraph 7 of the Order, the Trustee made the initial

disbursement to Regal West in the amount of $835,523.37 on Saturday, September 6, 2020 and took the

check to a FedEx Office location for Monday delivery. Due to an error by FedEx, the check was not

delivered to Regal West until Tuesday, September 9, 2020.

        18.     Decretal paragraph 15 of the Order provides that the Bankruptcy Estate shall not be

responsible for any charges associated with Part One of the Personal Property after closing. This is the

Personal Property purchased by Royal Heritage Home.

        19.     This was done because Royal Heritage Home was entering into a separate agreement

with Regal West for its storage charges post sale.

        20.     R&M Group was supposed to transfer Part Two of the Personal Property purchased by it

because it was not entering into a new agreement with Regal West for storage. Given the volume of

inventory, R&M Group requested that the Bankruptcy Estate be responsible for the storage charges for a

period of up to 30 days as the Personal Property was being removed from Regal West.

        21.     Decretal paragraph 5 provides that the turnover of Part Two of the Personal Property to

R&M Group is to be conducted as expeditiously as possible to minimize any additional storage fees

associated with Part Two of the Personal Property.

        22.     The Trustee has be informed that R&M Group did not transfer the inventory from Regal

West’s warehouse, but rather entered into a separate agreement with Regal West for the storage of Part

Two of the Personal Property.

        23.     The Trustee has receive the attached invoices from Regal West for payment by the

Bankruptcy Estate (“Exhibit A”)

        24.     Invoice number 324721 dated September 30, 2021, in the amount of $37,701.14 is for
  Case 20-30706         Doc 99      Filed 03/22/21 Entered 03/22/21 16:28:24                  Desc Main
                                      Document     Page 4 of 6


October, 2020, storage charges for Part Two of the Personal Property purchased by R&M Group. R&M

Group contends that these storage charges are the responsibility of the Bankruptcy Estate under the terms

of the Order.

        25.     Invoice numbers 324480, 325047, 325644, 326168, 326455 and 327106 include charges

for “BOL PNITING CHARGES”, “E-Bill CHARGES”, “BARCODE CHARGES” for which the

Bankruptcy Estate is clearly not responsible.

        26.     Invoice numbers 324480, 325047, 325644, 326168, 326455 and 327106 do contain

charges for palletizing and shrink-wrapping, totaling $18,016.00, for which the Bankruptcy Estate may

be responsible for half of these charges had R&M Group transferred Part Two of the Personal Property

from Regal West’s warehouse, however the Trustee is in need of direction from the Court as to whether

or not these charges are authorized under the Order and whether the Bankruptcy Estate is entitled to

credit for the pre-paid storage charges for September 2020.

        27.     The Trustee believes that the Bankruptcy Estate is entitled for a refund of the storage

charges paid by it for Part One of the Personal Property sold to Royal Heritage Home for the period

September 6, 2020 through September 30, 2020.

        28.     The Trustee also believes that the Bankruptcy Estate is entitled to a refund for a portion

of the storage charges paid by it for Part Two of the Personal Property sold to R&M Group for the period

September 6, 2020 through September 30, 2020, for the amount paid in excess of the amount that would

have been due had the inventory been transferred as expeditiously as possible.

        29.     There is an arithmetic error in decretal paragraph 7 which resulted in the initial payment

to Regal West being overstated by $10,000.00 and such amount should either be refunded or credited to

the Bankruptcy Estate as appropriate.

        WHEREFORE, the Trustee respectfully prays the Court that it determine the amounts due under

the Order by the Parties and order such payments, refunds and credits as the Court finds to be just and

proper and that it grant the bankruptcy estate such other relief as may be just and proper.
Case 20-30706      Doc 99     Filed 03/22/21 Entered 03/22/21 16:28:24     Desc Main
                                Document     Page 5 of 6


    Respectfully submitted this 22nd day of March, 2021.

                                           /s/ John W. Taylor
                                           John W. Taylor, Bar No. 21378
                                           Attorney for Trustee
                                           4600 Park Road, Suite 420
                                           Charlotte, NC 28209
                                           (704) 540-3622
  Case 20-30706          Doc 99      Filed 03/22/21 Entered 03/22/21 16:28:24                 Desc Main
                                       Document     Page 6 of 6


                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have served a copy of the MOTION OF TRUSTEE TO DETERMINE

AMOUNTS OWED PURSUANT TO ORDER GRANTING TRUSTEE’S MOTION TO SELL

ENTERED SEPTEMBER 3, 2020 by either Electronic Case Filing as indicated or depositing copies of

same in the exclusive care and custody of the United States Postal Service, with proper postage thereto

affixed to the below listed parties this 22nd day of March, 2021.

Joseph W. Grier, III, Attorney for Debtor                      Via Electronic Case Filing


Regal West Corporation                                         William E. Holt
Attn: Randy Neeves                                             1201 Pacific Avenue
6500 26th Street East                                          Suite 2100
Fife, WA 98424-3648                                            Tacoma, WA 98401

Royal Heritage Home, LLC                                       R&M Group, LLC
Attn: Jeffrey Tauber                                           Attn: Robert Heller
45 West 36th                                                   1100 Shames Drive, Suite 210
5th Floor                                                      Westbury NY 11590
New York, NY 10018




                                                   /s/ John W. Taylor
                                                   John W. Taylor, Bar No. 21378
                                                   4600 Park Road, Suite 420
                                                   Charlotte, NC 28209
                                                   (704) 540-3622
